Motion for leave to appeal to the Court of Appeals denied. Stay granted for thirty days to enable appellant to apply to the Court of Appeals for leave to appeal thereto on condition that within five days from the entry of the order herein the appellant file an undertaking with corporate surety in the sum of $2,500, conditioned for his holding himself amenable to the process of the court; otherwise, the motion for a stay is denied. Present — Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ.